Citation Nr: 9931699	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-28 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
February 1951 to May 1952, and from November 1956 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for post-
traumatic stress disorder (PTSD), and for colon cancer and 
skin cancer due to exposure to herbicides.  The veteran 
appealed.  

In September 1997, the veteran testified before a hearing 
officer at the RO.  During that hearing, the veteran withdrew 
from further consideration the issues of service connection 
for colon and skin cancers due to exposure to herbicides.  As 
the Board has not yet rendered a final decision in regard to 
those issues, they are properly withdrawn and are not for 
adjudication by the Board.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.204 (1998).  


REMAND

To establish service connection, the evidence must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110.  With regard to PTSD, VA regulations 
recognize that symptoms attributable to PTSD often do not 
appear in service.  Accordingly, service connection for PTSD 
requires:  (1) current medical evidence establishing a clear 
diagnosis of the condition, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in service stressor.  38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

Because the RO has denied the veteran's claim on the basis 
that it was not well grounded, the preliminary question to be 
answered in this case is whether the veteran has in fact 
presented evidence of a well-grounded claim.  A well-grounded 
claim is not necessarily a claim that will ultimately be 
deemed allowable.  It is a plausible claim, properly 
supported with evidence.  See 38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  A claim for PTSD requires 
essentially the same elements, except that the in-service 
injury or disease is satisfied by lay evidence of an in-
service-stressor, presumed credible for purposes of the well-
grounded claim analysis.  See Patton v. West, 12 Vet. App. 
272, 276 (1999).

The veteran alleges that he has PTSD as a result of 
experiencing various stressful events in service, such as:  
(1) coming under enemy fire, artillery and mortar attack, 
while on various operation missions, particularly at Tay 
Ninh, and (2) his claims of being on perimeter guard duty 
when the enemy penetrated the perimeter at Tan Son Nhut air 
base.  However, following a careful review of claims file in 
the instant case, the Board finds that, because the evidence 
of record does not clearly establish whether the veteran, in 
fact, currently has PTSD, it is not sufficient to determine 
whether the claim for service connection for PTSD is well 
grounded; hence, additional development is warranted.  

The veteran has presented a letter dated in 1995, from the 
chief physician of the outpatient treatment services of a VA 
medical center (VAMC), notifying the veteran that, as the 
result of his participation in the Agent Orange examination 
program, he was found to have, among other conditions, PTSD.  
If he desired follow-up at the medical center, he was invited 
to inform the outpatient clinic personnel of those 
intentions.  Unfortunately, the report of that examination is 
not of associated with the claims folder (even though it is 
deemed constructively of record, see Bell v. Derwinski, 2 
Vet. App. 611 (1992) (per curiam)). 

When examined in March 1997, the VA examiner opined that the 
veteran "may have been in the past more symptomatic of post-
traumatic stressor" but that "at this point, he is not 
exhibiting enough criteria to diagnose it as being an active 
problem now."  Such comments appear ambiguous, inasmuch as 
the examiner appears to confuse the extent of the veteran's 
current psychiatric impairment  with whether the diagnostic 
criteria for PTSD are, in fact met.  Further, his additional 
comments shed no light on the meaning of the above statement.  
Following the above, the examiner offered that the veteran 
was gregarious and talkative during the interview; however, 
the examiner did not address the significance of the 
veteran's complaints of nightmares, flashbacks, increased 
startle response and avoidance of reminders of Vietnam.  
Significantly, the examiner did not specify how the PTSD 
diagnostic criteria of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), were not met.  See 38 C.F.R. § 4.125 (1999) 
(requiring that psychiatric diagnoses conform to the DSM-IV 
criteria).  There also is no indication that any 
psychological testing for diagnostic purposes was performed, 
and the examiner clearly did not have the 1995 psychiatric 
report for review prior to rendering his assessment.

In view of the foregoing, the Board determines that the RO 
should at least attempt to obtain a copy of the report of the 
veteran's 1995 Agent Orange examination, particularly the 
psychiatric portion of the examination, and incorporate it 
with the veteran's claim file.  Such examination report, if 
available, should be considered as part of the veteran's 
relevant psychiatric history when he undergoes further VA 
examination, with appropriate psychological testing to 
determine whether he, in fact, currently meets the diagnostic 
criteria for service connection for PTSD.  

If after completion of the foregoing, a clear, current 
diagnosis of PTSD is rendered, the RO should undertake all 
necessary additional development to verify the occurrence of 
the veteran's claimed in-service stressors.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy,"recently defined as personal 
participation in "events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
that corroborate his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.

In this case, the veteran's records reflect that he was 
stationed in Vietnam from August 1966 to August 1967.  
Evidence of record also indicates that the veteran was in the 
Transportation Corps and his primary military occupational 
specialty (MOS) during that time was terminal port operator.  
His awards and decorations include the Vietnam Campaign Medal 
with 60 device, Vietnam Service Medal, and Meritorious Unit 
Citation.  As this evidence does not clearly establish that 
the veteran engaged in combat with the enemy, either 
corroboration of combat action (to which a claimed stressful 
experience is related) or the occurrence of at least one 
particular stressful experience may be warranted.  

Accordingly, in the event a diagnosis of PTSD is deemed 
appropriate, the veteran should be given an opportunity to 
submit evidence corroborating the stressors he has already 
alleged he experienced in service (to include written 
statements from fellow service-members and/or others who have 
knowledge of the events), and to provide additional evidence 
concerning any other stressful events (to include alleged 
combat action) during service that may be independently 
corroborated through, among other sources, the United States 
Armed Services Center for Research of Unit Records (Unit 
Records Center).  The RO should undertake such additional 
development as is warranted.  Such development should also 
include referral of the claims file back to the examining 
psychiatrist for supplemental opinion on the sufficiency of 
any established stressor, if necessary.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and 
incorporate with the veteran's 
claims file a copy of the report his 
1995 VA Agent Orange examination 
that was conducted at the VAMC, 
Miami, Florida.  If, for any reason, 
the report of the psychiatric 
portion of that examination is not 
available, the claims file should 
clearly be documented to that 
effect.

2.  After completion of the 
foregoing, the RO should schedule 
the veteran to undergo examination 
by a VA psychiatrist (preferably, 
one who has not previously examined 
him) to determine whether he 
currently has service-related PTSD 
(presuming, at this juncture, the 
credibility of the veteran's 
assertions as to his stressful in-
service experiences).  The claims 
file must be made available to and 
be reviewed by examiner.  All 
appropriate tests and studies, to 
include psychological testing, 
should be accomplished, and all 
clinical findings reported in 
detail.

If a current diagnosis of PTSD is 
deemed appropriate, the examiner 
should explain how the diagnostic 
criteria of the DSM-IV are met, to 
include identification of the 
specific stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology 
and one or more of the in-service 
stressors.  Likewise, if a current 
diagnosis of PTSD is not deemed 
appropriate, the examiner should 
clearly explain the basis for that 
conclusion, to include specific 
reference to the DSM-IV criteria.  
All examination findings and the 
rationale for each conclusion 
reached should be set forth in a 
typewritten report.

3.  If PTSD is diagnosed, the RO 
should proceed with the development 
requested in paragraph 4; otherwise, 
the RO should skip the development 
requested in paragraphs 4 to 8, and 
proceed with the development 
requested in paragraph 9.

4.  The RO should contact the 
veteran and ask him to provide a 
comprehensive statement concerning 
as much detail and information as 
possible concerning the specifics 
(i.e., the who, what, when and where 
facts) of all the combat action and 
stressful events that he alleges he 
experienced while in the military.  
It is essential that his statement 
includes a full, clear and 
understandable description of the 
events in question and that it 
contains identifying information 
concerning any other individuals 
whom purportedly were involved.  The 
veteran must specify whether any of 
the individuals that he identifies 
were wounded or killed, whether he 
personally witnesses their injuries 
or death, or learned of their 
tragedies through other means.  When 
identifying these individuals, the 
veteran must provide their full 
names, ranks, and unit designations 
to the company level.  He also must 
provide any information he has 
concerning other units that were 
involved, or any other identifying 
detail such as the best estimate of 
the date that the alleged incidents 
occurred, and the type and location 
of the incidents, etc.  The veteran 
is hereby informed that the Court 
has held that asking him to provide 
underlying facts, such as the names 
of the individuals involved or the 
dates and the places where the 
claimed events occurred, does not 
constitute either an impossible or 
onerous burden.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran also should 
submit to the RO any statements from 
former service comrades or other 
individuals who can corroborate his 
claimed combat/stressful experiences 
in-service.

5.  If, after receipt of additional 
information from the veteran and/or 
others acting in his behalf, the RO 
determines that either combat action 
(to which a purported stressor is 
related) or the occurrence of a 
specific in-service stressful 
experience is established, the RO 
should skip the development 
requested in paragraph 5 and proceed 
with the development requested in 
paragraph 6, below.  

6.  The RO should attempt to 
corroborate the veteran's claimed 
combat action/stressful experiences 
in service through all appropriate 
means, to include contacting the 
National Archives and records 
Administration (NARA) and the United 
States Armed Services Center for 
Research on Unit Records (Unit 
Records Center) at 7798 Cissna Road, 
Suite 101, Springfield, VA 22150.  
This may require that the RO first 
obtain morning reports and/or 
similar types of clarifying evidence 
from the NPRC, or from similar 
sources, and that the RO submit this 
information with any that is 
provided by the veteran, or others 
acting on his behalf, for 
consideration.

7.  Following receipt of a response 
from the Unit Records Center, and/or 
any other entity that is contacted, 
the RO should prepare a report 
detailing the nature of any combat 
action (to which a purported 
stressor is related) and/or specific 
stressful experience(s) established 
by the record.  This report is then 
to be added to the claims file.  If 
no combat action (referred to above) 
or specific stressful experience 
been verified, then the RO should 
state so in its report.  

8.  If necessary, the RO should 
forward the claims file to the 
examiner referred to above for a 
supplemental opinion as to the 
whether any combat action/stressful 
experiences established by the 
record are, alone, sufficient to 
cause the veteran's PTSD.

9.  The RO should review the claims 
file to ensure compliance with the 
terms of this remand.  If any 
requested development is not 
undertaken, or is deficient in any 
manner, immediate corrective action 
should be undertaken.  

10.  After completion of the 
relevant development above, and 
after undertaking any additional 
development deemed warranted by the 
record, the RO should adjudicate the 
veteran's claim for service 
connection for PTSD on the basis of 
all pertinent evidence of record, 
and pertinent legal authority.  The 
RO should provide adequate reasons 
and bases for its decision, citing 
to all governing legal authority and 
precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

11.  If the benefit requested by the 
veteran continues to be denied, then 
he and his representative should be 
furnished a supplemental statement 
of the case and be given an 
opportunity to submit written or 
other argument in response thereto 
before the case is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals







